IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36900

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 530
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 28, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
PAZ BELTRAN CHAIDEZ,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gregory M. Culet, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of one year, for delivery of cocaine, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                and MELANSON, Judge

PER CURIAM
       Paz Beltran Chaidez was convicted of delivery of cocaine, Idaho Code § 37-
2732(a)(1)(A). The district court imposed a unified sentence of six years, with a minimum
period of confinement of one year. Chaidez appeals, contending that the sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho

                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Chaidez’s judgment of conviction and sentence are affirmed.




                                                   2